Title: To Benjamin Franklin from Barbeu-Dubourg, 8 August 1778
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Maitre
Paris 8e. Août 1778
Je suis chargé de vous recommander ce memoire, quoique j’en augure peu favorablement; on auroit pris mon refus pour mauvaise volonté. Je vous prie de vouloir me faire au moins a ce sujet un mot de reponse ostensible.
Si vous avez, comme on le dit, de bonnes nouvelles, je vous prie aussi de m’en faire part; et de compter toujours sur le plus fidele attachement de Votre très humble et tres obeissant serviteur
Dubourg
 
Notation: Dubourg Augt. 8.78
